Exhibit 10.1

 

CONSULTING AGREEMENT

 

I.                                        GENERAL INFORMATION

 

Effective Date:

 

August 2, 2019

Company Name and Address:

 

Quanterix Corporation
900 Middlesex Turnpike
Billerica, Massachusetts 01821

Consultant Name and Address:

 

Jackson Streeter, MD
[***]

Quanterix Contact:

 

Mark Roskey, Senior Vice President, Commercial and Assays

Agreement Term:

 

Through November 30, 2019

 

II.

 

This Consulting Agreement (“Agreement”) is made as of the Effective Date by and
between the Company and the Consultant. The Company desires to retain Consultant
to perform consulting services for the Company and Consultant is willing to
perform such services, on terms set forth more fully in this Agreement.

 

This Agreement consists of this cover page and the following Exhibits:

 

·                  Exhibit 1 — General Terms and Conditions

·                  Exhibit 2 — Statement of Work

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

QUANTERIX CORPORATION

 

CONSULTANT

 

 

 

/s/ Mark Roskey

 

/s/ Jackson Streeter, MD

Name:

Mark Roskey

 

Name:

Jackson Streeter, MD

Title:

Senior Vice President, Commercial

 

 

 

 

 

 

Date:

July 31, 2019

 

Date:

July 31, 2019

 

 

 

 

 

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted because
the information (i) is not material and (ii) would be competitively harmful if
publicly disclosed.

 

1

--------------------------------------------------------------------------------



 

Consulting Agreement

Exhibit A — General Terms and Conditions

 

In consideration of the mutual promises contained herein, the parties agree as
follows:

 

1.                                      SERVICES AND COMPENSATION

 

During the Term, Consultant agrees to perform the services requested by the
Company, including the duties and tasks described in Exhibit A (the “Services”).
Consultant agrees to devote such time as Consultant and the Company agree are
necessary to perform the Services.

 

The Quanterix Contact, or such other person as may be designated by the
Quanterix Contact from time-to-time, will be Consultant’s principal point of
contact within Quanterix. The Consultant will render such services, and provide
reports and other information, as may be requested by the Quanterix Contact.

 

The Company agrees to pay Consultant the compensation set forth in Exhibit A as
compensation for the performance of the Services.

 

Except as otherwise requested by the Quanterix Contact, the Consultant shall
submit reasonable documentation of the Services outlined in Exhibit B. Quanterix
will, subject to the prior written approval of the Quanterix Contact, and
subject to Quanterix’ then-current travel and expense reimbursement policies,
reimburse Consultant’s actual out-of-pocket expenses incurred in connection with
this Agreement. The Consultant will provide such receipts or other documentation
as may be requested by the Company to document such expenses.

 

The Company will pay the Consultant within thirty (30) days of receipt of
Consultant’s invoice.

 

2.                                      CONFIDENTIALITY

 

“Confidential Information” means all information furnished by the Company to
Consultant, regardless of whether such information is specifically designated as
confidential and regardless of whether such information is in written, oral,
electronics, or other form. Information which is not marked confidential at the
time of disclosure (or identified as such if disclosed verbally) shall be
considered confidential if a reasonable person would understand such information
to be Confidential Information of Company. Confidential Information may include,
but is not limited to: (a) corporate information, including plans, strategies,
methods, policies, resolutions, negotiations or litigation; (b) marketing
information, including strategies, methods, customer identities or other
information about customers, prospect identities or other information about
prospects, or market analyses or projections; (c) financial information,
including cost and performance data, debt arrangements, equity structure,
investors and holdings, purchasing and sales data and price lists; and
(d) operational and technological information, including plans, specifications,
manuals, forms, templates, software, designs, methods, procedures, formulas,
discoveries, inventions, improvements, concepts and ideas; and (e) personnel
information, including personnel lists, reporting or organizational structure,
resumes, personnel data, compensation structure, performance evaluations and
termination arrangements or documents. Confidential Information also includes
information received by the Company from its customers or suppliers or other
third parties.

 

Consultant will not, at any time, without the Company’s prior written
permission, either during or after the term of this Agreement, disclose any
Confidential Information to anyone outside of the Company, or use or permit to
be used any Confidential Information for any purpose other than the performance
of the Services for or on behalf of the Company. Consultant will cooperate with
the Company and use best efforts to prevent the unauthorized disclosure or use
of any and all Confidential Information. Consultant will deliver to the Company
all copies of Confidential Information in Consultant’s possession or control
upon the earlier of a request by the Company or termination of this Agreement
for any reason.

 

Consultant understands that the Company is now and may hereafter be subject to
non-disclosure or confidentiality agreements with third persons which require
the Company to protect or refrain from use of Confidential Information.
Consultant agrees to be bound by the terms of such agreements in the event
Consultant has access to such Confidential Information.

 

The confidentiality obligations in this Agreement shall not apply to information
that Consultant can demonstrate: (i) was at the time of disclosure already in
the public domain or becomes available to the public other than as a result of a
breach of this Agreement by the Consultant; (ii) was in the lawful possession of
the Consultant, without an obligation of confidentiality or restriction on use,
prior to receipt from the Discloser; (iii) was received by the Consultant on a
non-confidential basis from a source other than the Discloser and the Consultant
reasonably believed that such source was not bound by an agreement of
confidentiality with the Quanterix; or (iv) was subsequently independently
developed by the Consultant, without use of the Confidential Information of the
Discloser.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted because
the information (i) is not material and (ii) would be competitively harmful if
publicly disclosed.

 

2

--------------------------------------------------------------------------------



 

3.                                      INTELLECTUAL PROPERTY

 

Consultant will make full and prompt disclosure to the Company of all
inventions, discoveries, designs, developments, methods, modifications,
improvements, processes, algorithms, databases, computer programs, formulae,
techniques, trade secrets, graphics or images, and written, audio or visual
works and other works of authorship (collectively “Developments”), whether or
not patentable or copyrightable, that are created, made, conceived or reduced to
practice by Consultant (alone or jointly with others) or under Consultant’s
direction during the term of this Agreement which are directly related to the
Services. Consultant acknowledges that all work performed by Consultant is on a
“work for hire” basis, and Consultant hereby assigns and transfers and, to the
extent any such assignment cannot be made at present, will assign and transfer,
to the Company and its successors and assigns all Consultant’s right, title and
interest in all Developments that (a) relate to the Services or otherwise to
Consultant’s activities hereunder; or (b) result from the use of premises or
personal property (whether tangible or intangible) owned, leased or contracted
for by the Company (“Company-Related Developments”), and all related patents,
patent applications, trademarks and trademark applications, copyrights and
copyright applications, and other intellectual property rights in all countries
and territories worldwide and under any international conventions (“Intellectual
Property Rights”). Consultant also hereby waives all claims to any moral rights
or other special rights which Consultant may have or accrue in any
Company-Related Developments. Notwithstanding the foregoing, and for purposes of
absolute clarity, any and all inventions, discoveries, designs, developments,
methods, modifications, improvements, processes, algorithms, databases, computer
programs, formulae, techniques, trade secrets, graphics or images, and written,
audio or visual works and other works of authorship, whether or not patentable
or copyrightable, that are created, made, conceived or reduced to practice by
Consultant (alone or jointly with others) or under Consultant’s direction during
the term of this Agreement which do not directly relate to the Services, or
which relate to Consultants services to a third party (collectively, the
“Consultants Inventions”), all Consultant’s right, title and interest in such
Consultants Inventions shall be that of Consultant, or such other third party
whom Consultant performed the services if under similar obligations to assign.

 

Consultant will cooperate fully with the Company, and be reasonably compensated
therefor, both during and after the term of this Agreement, with respect to the
procurement, maintenance and enforcement of Intellectual Property Rights in
Company-Related Developments. Consultant will sign, both during and after the
term of this Agreement, all papers, including without limitation copyright
applications, copyright, patent or other assignments, patent applications,
declarations, oaths, assignments of priority rights, and powers of attorney,
which the Company may deem necessary or desirable in order to protect its rights
and interests in any Company-Related Development. If the Company is unable,
after reasonable effort, to secure Consultant’s signature on any such papers,
Consultant hereby irrevocably designates and appoints each current and future
officer of the Company as Consultant’s agent and attorney-in-fact to execute any
such papers on Consultant’s behalf, and to take any and all actions as the
Company may deem necessary or desirable in order to protect its rights and
interests in any Company-Related Development.

 

4.                                      CONFLICTING OBLIGATIONS;
NON-COMPETITION.

 

Consultant represents and warrants that Consultant has no outstanding agreement
or obligation that is in conflict with any of the provisions of this Agreement,
or that would preclude Consultant from fully complying with the provisions
hereof, and further certifies that Consultant will not enter into such
conflicting agreement during the term of this Agreement.

 

Consultant further agrees during the Term not to perform any work, either as
consultant, contractor, salaried employee, or unpaid advisor, for any of the
following companies during the course of the assignment with Quanterix: [***].
In addition, Consultant agrees to inform Company if offered any such work from
any other company during the Term which Company could reasonably construe to be
a competitor.

 

5.                                      COMPLIANCE WITH LAW AND QUANTERIX’S CODE
OF CONDUCT AND ETHICS

 

Consultant will comply with all applicable laws, regulations and ordinances in
connection with the Services and this Agreement, including but not limited to
laws and regulations relating to interactions with healthcare providers
(including but not limited to the Sunshine Act and Medicare fraud and abuse),
the Foreign Corrupt Practices Act, and their local or non-US equivalents.
Consultant further agrees to comply with the Quanterix Corporation Code of
Conduct and Ethics, a copy of which is available at www.quanterix.com.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted because
the information (i) is not material and (ii) would be competitively harmful if
publicly disclosed.

 

3

--------------------------------------------------------------------------------



 

6.                                      TERM AND TERMINATION

 

This Agreement will commence on the Effective Date, and will continue until the
earlier to occur of: (i) expiration of the Agreement Term; (ii) termination or
discontinuation of the Services; or (iii) termination as provided below. The
Company and Consultant may extend the term of this Agreement upon mutual
agreement.

 

Either party may terminate this Agreement for convenience upon seven (7) days
prior written notice thereof to the other party.

 

Either party may terminate this Agreement if the other materially breaches this
Agreement, and such breach is incapable of cure, or with respect to a material
breach capable of cure, the defaulting party does not cure such breach within
thirty (30) days after receipt of written notice of such breach.

 

Expiration or termination of this Agreement will not affect any obligations
accrued as of the date of termination.

 

Sections 2 (Confidentiality), 3 (Intellectual Property), 4 (Conflicting
Obligations), 6 (Independent Contractors; No Agency), 7 (Equitable Relief), and
8 (Severability) shall survive termination or expiration of this Agreement.

 

7.                                      INDEPENDENT CONTRACTOR; NO AGENCY

 

Nothing in this Agreement shall in any way be construed to constitute Consultant
as an agent, employee or representative of the Company, but Consultant shall
perform the Services hereunder as an independent contractor. Consultant
acknowledges and agrees that Consultant is obligated to report as income all
compensation received by Consultant pursuant to this Agreement, and Consultant
agrees to and acknowledges the obligation to pay all self-employment and other
taxes thereon and that he will not be eligible for any employee benefits (nor
does he desire any of them) and expressly waives any entitlement to such
benefits. Consultant acknowledges and agrees that he will use his own discretion
in performing the tasks assigned, within the scope of work specified by the
Company. Except insofar as it would preclude the Consultant from providing the
Services under this Agreement, Consultant is free to perform services for any
other party.

 

8.                                      EQUITABLE RELIEF

 

Consultant and the Company agree that it would be impossible or inadequate to
measure and calculate the Company’s damages from any breach of the covenants set
forth in Sections 2 or 3 herein. Accordingly, Consultant and the Company agree
that if Consultant breaches Sections 2 or 3, the Company will have available, in
addition to any other right or remedy available, the right to obtain from any
court of competent jurisdiction an injunction restraining such breach or
threatened breach and specific performance of any such provision. Consultant and
the Company further agree that no bond or other security shall be required in
obtaining such equitable relief and Consultant and the Company, hereby consent
to the issuances of such injunction and to the ordering of such specific
performance.

 

9.                                      SEVERABILITY

 

If any provision in this Agreement shall be found or be held to be invalid or
unenforceable in any jurisdiction in which this Agreement is being performed,
then the meaning of said provision shall be construed, to the extent feasible,
so as to render the provision enforceable, and if no feasible interpretation
would save such provision, it shall be severed from the remainder of this
Agreement which shall remain in full force and effect. In such event, the
parties shall negotiate, in good faith, a substitute, valid and enforceable
provision which most nearly effects the parties’ intent in entering into this
Agreement.

 

10.                               NO WAIVER

 

No waiver of any term or condition of this Agreement shall be valid or binding
on either party unless the same shall be been mutually assented to in writing by
both parties. The failure of either party to enforce at any time any of the
provisions of this Agreement, or the failure to require at any time performance
by the other party of any of the provisions of this Agreement, shall in no way
be construed to be a present or future waiver of such provisions, nor in any way
affect the right of either party to enforce each and every such provision
thereafter. The express waiver by either party of any provision, condition or
requirement of this Agreement shall not constitute a waiver of any future
obligation to comply with such provision, condition or requirement.

 

11.                               GOVERNING LAW

 

This Agreement is governed by the laws of the Commonwealth of Massachusetts,
notwithstanding principles of conflict of laws.

 

12.                               ASSIGNMENT; ENTIRE AGREEMENT; AMENDMENT

 

This Agreement constitutes the entire agreement between the parties and
supersedes any prior negotiation,

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted because
the information (i) is not material and (ii) would be competitively harmful if
publicly disclosed.

 

4

--------------------------------------------------------------------------------



 

discussions, or understandings with respect to the subject matter hereof. This
Agreement may not be amended in any respect other than by written instrument
executed by each party. This contact may not be assigned by either party;
provided, however that the Company may assign this Agreement in connection with
the sale or other disposition of all or a material part of the business to which
this Agreement pertains.

 

13.                               COUNTERPARTS

 

This agreement may be executed in one or more facsimile or electronic
counterparts each of which shall, when taken together, constitute one and the
same original agreement.

 

*** END OF EXHIBIT A ***

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted because
the information (i) is not material and (ii) would be competitively harmful if
publicly disclosed.

 

5

--------------------------------------------------------------------------------



 

CONSULTING AGREEMENT

Exhibit B — Statement of Work

 

1.              Services.

 

The Services include the following:

 

[***]

 

All services will be performed personally by Jackson Streeter, M.D.

 

2.              Compensation.

 

The Company agrees to pay Consultant a monthly retainer of $12,500 with the
expectation that this represents roughly 50% of Consultant’s time.  Consultant
will submit to the Company a statement of the services performed for the Company
in the previous month.  This fee shall be payable monthly, due within 30 days
following the submission of the statement.

 

In addition, the Consultant will be eligible to receive a finder’s fee of up to
three percent (3%) of revenues recognized by the Company of the new
opportunities for the sale of Quanterix products and services for new
opportunities identified by Consultant to Quanterix. To be recognized as a new
opportunity, (i) the Consultant must inform the Quanterix Contact of a possible
transaction (including the name of the customer, the customer contact
information, and a reasonably detailed description of the opportunity) in
writing delivered to the Quanterix contact promptly after it is identified by
the Consultant and in any case prior to the expiration or termination of this
Agreement; (ii) the customer or the opportunity must not have been known to the
Company at the time Consultant first informs the Company per (i) above (the
“Notification Date”) and which Company had been actively pursuing a sale within
ninety (90) days prior to such Notification Date; (iii) the Consultant provides
the Company with such additional information and assistance as may to be
requested to complete the sale; and (iii) the sale must be completed, and the
revenue recognized, within ninety (90) days from the Notification Date. Whether
a particular transaction qualified as a new opportunity, and the amount of any
finder’s fee to which the Consultant may be entitled, will be as determined by
the Quanterix Contact in his or her sole discretion. Any decision as to whether
to pursue a new transaction, and the terms of such transaction, will be as
determined by the Company in its sole discretion.

 

Consultant’s outstanding restricted stock unit and stock option awards granted
November 2018 will continue to vest through the one year anniversary of your
start date as a regular full time employee according to the terms and conditions
of the applicable award agreements.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted because
the information (i) is not material and (ii) would be competitively harmful if
publicly disclosed.

 

6

--------------------------------------------------------------------------------